Case 9:20-cv-00170-DLC Document 4 Filed 11/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
SHANE PHILLIP NICKERSON, Cause No. CV 20-83-H-SEH
Petitioner,
vs. . ORDER TRANSFERRING VENUE
JIM SALMONSEN; ATTORNEY
GENERAL OF THE STATE OF
MONTANA,
Respondents.

 

 

Petitioner Shane Phillip Nickerson, a state prisoner proceeding pro se, filed
this 28 U.S.C. §2254 action on November 18, 2020, challenging a February 4,
2010, judgment of conviction entered in Montana’s Eleventh Judicial District,
Flathead County.' The appropriate venue for such a challenge is the Missoula
Division of this Court.”

ORDERED:

1. This matter is TRANSFERRED to the Missoula Division.

2. Petitioner must either pay the $5.00 filing fee or move to proceed in

forma pauperis. The Clerk of Court will provide Petitioner with the Court’s

 

' See Doc. 1 at 1; see also: https://app.mt.gov/conweb/Offender/3004447 (accessed November
19, 2020).
2 See L.R. 1.2(c)(4) and 3.2(b)(2)(A).
Case 9:20-cv-00170-DLC Document 4 Filed 11/20/20 Page 2 of 2

standard in forma pauperis application forms.

3. Petitioner must immediately notify the Court of any change in mailing
address by filing a “Notice of Change of Address” under the appropriate cause
number. Failure to do so may result in dismissal of the petition without notice to
him,

DATED this_AO~day of November, 2020.

“ Sam E. Haddon

United States District Court Judge
